EXHIBIT 10.4b

2013

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

 

This Amendment to Employment Agreement (this “Amendment”) is made this 1st day
of March, 2013 by and between James River Coal Company, a Virginia corporation
(“Company”) and Peter T. Socha (“Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive entered into an Employment Agreement, dated
as of May 7, 2004, as previously amended (the “Employment Agreement”), providing
for the terms and conditions of Executive’s employment by the Company; and

 

WHEREAS, the parties now desire to amend the Employment Agreement to extend the
Term.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend the Employment Agreement as follows:

 

1.      Extension of Term. The Term of the Employment Agreement is extended such
that it shall expire on May 6, 2016 if not first extended or terminated as set
forth in the Employment Agreement.

 

2.       Effective Date. This Amendment shall be effective May 7, 2013.

 

3.       No other Changes. Except as set forth in this Amendment, the other
provisions of the Employment Agreement shall remain in full force and effect in
accordance with their respective terms. Nothing contained herein shall
constitute a waiver of any rights or claims of any party heretofore or hereafter
arising under or related to the Employment Agreement.

 

4.       Definitions. Capitalized terms not defined herein shall have the
meaning given to them in the Employment Agreement.

 

5.       Counterparts. This Amendment may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other party.

 

[Signatures on following page]

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date set forth above.

  EXECUTIVE                /s/ PETER T. SOCHA   Peter T. Socha           COMPANY
                   /s/ SAMUEL M. HOPKINS, II   By: Samuel M. Hopkins, II  
Title: Vice President

 

 

 

 

 

 

 

